No. 13531
        IN THE SUPREME COURT OF THE STATE OF MONTANA
                           1977


DELOY DENNING and LEW CADY,
                         Petitioners,


MISSOULA CITY AND COUNTY LOCAL
GOVERNMENT STUDY COMMISSION et al.,
                         Respondents.


Appeal from:   District Court of the Fourth Judicial District,
               Honorable E. Gardner Brownlee, Judge presiding.
Counsel of Record:
     For Petitioners:
        Robert L. Deschamps 111, County Attorney, Missoula, Montana
        Fred C. Root, Missoula, Montana
        Milodragovich, Dale & Dye, Missoula, Montana
     For Respondents:
         Garnaas, Hall, Riley and Pinsoneault, Missoula, Montana
    For Amicus Curiae:
        Mae Nan Ellingson, Missoula, Montana
         Submitted on briefs.


                                  Submitted: May 11, 1977
Mr.Justice Gene B . Daly d e l i v e r e d t h e Opinion s f t h e Court.


       Appeal from judgment of t h e d i s t r i c t c o u r t , Missoula County.

On May 11, 1976, t h e Missoula City and County Local Government

Study Commission contracted with t h e Kathleen Walford Senior

C i t i z e n ' s Center t o conduct a v o t e r a t t i t u d e survey a f t e r t h e

June 1, 1976 e l e c t i o n and authorized an expenditure of $1,000

f o r t h i s purpose.      The proposal submitted by t h e study commission

was defeated i n t h e June 1 e l e c t i o n .          O June 15, 1976, Deloy
                                                          n

Denning and Lew Cady, respondents h e r e , secured a w r i t of prohi-

b i t i o n d i r e c t i n g t h e study commission t o d e s i s t from proceeding

f u r t h e r with t h i s survey which would r e s u l t i n t h e $1,000 ex-

penditure.        O June 28, 1976 a show cause hearing was held.
                   n                                                                           On

J u l y 21, 1976, t h e d i s t r i c t c o u r t entered judgment making t h e

w r i t of p r o h i b i t i o n permanent.     From t h i s judgment t h e study

commission appeals.            Respondents f i l e d no b r i e f and no o r a l

argument was had,

       The only i s s u e on appeal i s whether t h e study commission

had t h e a u t h o r i t y t o c o n t r a c t before t h e e l e c t i o n t o spend $1,000

f o r a v o t e r a t t i t u d e survey t o be taken a f t e r t h e e l e c t i o n a t

which t h e proposed c h a r t e r was defeated.               Y e t - , t h i s was n o t a

c o n s i d e r a t i o n when t h e c o n t r a c t was entered i n t o .

       Respondents contend t h e $1,000 expenditure by t h e study

commission i s unlawful i n t h a t t h e purpose of t h e expenditure i s

n o t s e t o u t i n s e c t i o n 16-5104, R.C.M.        1947, and t h e spending

of such funds a r e not authorized by s e c t i o n 16-5105, R.C.M.                       1947.

       S t a t u t e s governing l o c a l government study commissions were

enacted by t h e Montana L e g i s l a t u r e i n 1974 by t h e passage of

approximately 35 new s e c t i o n s t o implement t h e c r e a t i o n of t h e

study commissions.
       Respondents claim s e c t i o n 16-5105 granted t h e study com-

mission t h e power t o submit one proposal t o t h e e l e c t o r s and

when t h i s proposal had been submitted t h e cornmission's job

was over.       This i n t e r p r e t a t i o n , however, i s i n d i r e c t c o n f l i c t

with s e c t i o n 16-5108, R.C.M.           1947, which s p e c i f i c a l l y s t a t e s :

       " A l l study commissions s h a l l terminate June 30, 1977."

       'I*   **      I n t h e c o n s t r u c t i o n of a s t a t u t e t h e
       i n t e n t i o n of t h e l e g i s l a t u r e i s t o be pursued
       i f p o s s i b l e ; and when a general and p a r t i c u l a r
       provision a r e i n c o n s i s t e n t , t h e l a t t e r i s para-
       mount t o t h e former. So a p a r t i c u l a r i n t e n t w i l l
       c o n t r o l a general one t h a t i s i n c o n s i s t e n t with
       it. (Section 93-401-16, R.C.M.                      1947) . I 1 City of
       B i l l i n g s v. Smith, 158 Mont. 197, 211, 490 P.2d
221.

Therefore, t h e study commission's powers d i d n o t end a t t h e

e l e c t i o n on June 1, 1976, b u t terminated June 30, 1977.

       Section 16-5115.9 g i v e s t h e study commission permissive

power t o prepare a d d i t i o n a l r e p o r t s a s a supplement t o i t s

r e p o r t , which i s t h e proposed a l t e r n a t e form of government.

Under t h i s s e c t i o n a study commission would have j u r i s d i c t i o n

t o conduct a survey t o determine t h e reasons why t h e e l e c t o r a t e

defeated o r approved a proposed a l t e r n a t e + f o r mof government

t o e s t a b l i s h t h e f e a t u r e s of t h e e x i s t i n g foam of government

with which t h e e l e c t o r a t e i s s a t i s f i e d and those with which i t

is dissatisfied.           Such a survey i s , a s one study commissioner

put i t , r a t h e r l i k e an autopsy, i t does n o t b e n e f i t t h e deceased,

b u t may shed l i g h t on s i m i l a r problems i n the f u t u r e .

       Section 16-5112(4), R.C.M.                 1947, provides:

               ''The study commission may c o n t r a c t and cooperate
      with o t h e r agencies, public or p r i v a t e , a s i t con-
      s i d e r s necessary f o r t h e r e n d i t i o n and a f f o r d i n g of
      such s e r v i c e s , f a c i l i t i e s , s t u d i e s and r e p o r t s t o t h e
      study commission a s w i l l b e s t a s s i s t it t o c a r r y out
      t h e purposes f o r which t h e study commission was- es-
      tablished.*        *  *I1  (Emphasis added.)
        Section 16-5112(5)           , provides :
        "The study commission may do any and a l l o t h e r t h i n g s
        a s a r e c o n s i s t e n t with and reasonably required t o
        perform i t s function under t h i s act."

        The information gained from a v o t e r a t t i t u d e survey,

whether before o r a f t e r t h e approval o r r e j e c t i o n of an

a l t e r n a t i v e form of government would be c o n s i s t e n t with t h e

commission's a u t h o r i t y granted by Ch.51, T i t l e 16, R.C.M.                      1947,

i f reasonable and n o t an abuse of d i s c r e t i o n .                 Since t h e s o l e

purpose of t h e 1972 Montana C o n s t i t u t i o n a l provision on l o c a l

government was t o improve t h e d e l i v e r y of l o c a l government

s e r v i c e s t o t h e people, any reasonable attempt t o a s c e r t a i n

v o t e r s ' d i s s a t i s f a c t i o n with c u r r e n t o r proposed governmental

s t r u c t u r e should be within t h e commission' s j u r i s d i c t i o n .

        I n conformity w i t h t h e foregoing i n t e r p r e t a t i o n , t h e

judgment of t h e d i s t r i c t c o u r t i s reversed and t h e cause remanded

w i t h i n s t r u c t i o n s t o dismiss t h e w r i t of p r o h i b i t i o n .




                                                Austice
                                                                              &/       /


~ h y e fJ u s t i c e